DETAILED ACTION

Response to Amendment
1.	The amendment filed 5/10/2021 for US Patent Application No. 16/395535 has been entered and fully considered.
2.	Claims 1-20 are currently pending and have been fully considered.
3.	The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections presented in the office action dated 2/11/2021 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are now in condition for allowance because the prior art does not teach or suggest the claimed electrode plate or the claimed electrode assembly comprising the limitations of a current collector comprising two opposite surfaces, the current collector comprises an insulating laver, a first conductive laver, and a second conductive laver, the first conductive laver and the second conductive laver are arranged on opposite side surfaces of the insulating laver; and a first conductive connector; wherein the first conductive connector electrically connects the two opposite surfaces, the first conductive connector is a metallic foil, a first end of the metallic foil is electrically connected to the first conductive layer, and a second end of the metallic foil is electrically connected to the second conductive layer.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724